Status of Claims

	Amendment filed 01/04/2022 is acknowledged. Claims 3,7,9-15 are canceled.  Claims 27-34 are added. Claims 1,4, 8,16-19,22-34 are pending.
Claims 8,20,23-26 remain withdrawn from further consideration as not readable on the elected species.  Claims 1,4,16-19, 21,22,27-34 are under examination.



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,4,16-19, 21,22,27-34 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the 
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1




Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include comparing plurality of empirical measurements for sample against a database comprising a plurality of protein sequences, and probability that said candidate protein is present in said sample.
The steps are able to be performed in the mind, but for the recitation of the computer. Other than reciting “computer-implemented method”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.





 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.



Further, assaying protein mixture by, e.g., binding measurements or fractionating means, to receive empirical measurements is a pre-solution activity directed to obtaining information being analyzed.

Step 2B


Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea. The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

With regard to additional limitations addressing protein assay that produces information for data analysis, single molecule localization microscopy using affinity reagents to detect protein molecules that had been spatially separated on a substrate is an analytical technique used in modern assays of protein mixtures to determine individual proteins.  See, for example, Sauer M. (Journal of Cell Science 126, 3505–3513, 2013), Kiuchi at al. (Nature Methods 12, 743–746, 2015), US Patents 7955837 or 10921317.  Thus, such protein assay is a well-understood, routine and conventional activity that an artisan would have relied upon to achieve the goals of the invention.  

Further, assaying protein mixture by, e.g., performing measurements such as determining hydrophobicity, isoelectric point, length, or affinity binding, as in claim 22,  is  well-understood, routine and conventional activities used in analytical methods that an artisan would have relied upon to achieve the goals of the invention.  Thus, such 
 
Response to arguments
With regard to step 2B applicant asserts that the added limitations addressing protein assay amount to an inventive concept and are not routine or conventional.  In response, as exemplified by multiple references in the rejection, using affinity reagents to detect protein molecules that had been spatially separated on a substrate is an analytical technique used in modern assays of protein mixtures to determine individual proteins.
112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31,32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. The term “probabilistic binding model” lacks antecedent basis, as amended claim 1 no longer addresses probabilistic binding model. 



Double Patentg

Double Patenting
	The double patenting over claims 1-29 of co-pending Application No.  17/221405 and claims 1-25 of co-pending Application No. 16/534257 is maintained for the reasons of record. 
Applicant requested to hold the rejections in abeyance until allowability of the current pending claims is indicated.


Conclusion.
	No claims are allowed

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb